Exhibit 10.41

July 17, 2006

Bradley Gleeson

Dear Brad

Further to our discussions, I am pleased to be in a position to ask you to join
the Planar Executive Council in the role of VP, Business Development, reporting
to me, starting July 18th, 2006.

We hope you will confirm your favorable consideration of this offer that
includes the following core components:

 

  •   Starting annual salary at $220,000, paid bi-weekly.

 

  •   Bonus Plan eligibility at 60% of annual base pay at target for the year.
Bonus awards are paid after the end of each quarter, subject to performance
metrics being met. Any payment made for Q4 will be pro-rated according to your
start date.

Upon your acceptance, I will be making the following recommendations for
approval by the Board Compensation Committee.

 

  •   New Hire Stock Option grant of twenty five thousand (25,000) shares that
will be made during the first month of hire. Share price will be the closing
price of the Company’s common stock on the NASDAQ Stock Market on the last
trading day prior to your start date. The options vest on a four year schedule
(25% after the first year and 6.25% on the last day of each quarter thereafter)
and have a life of ten years.

 

  •   New Hire restricted stock grant of twenty-five thousand (25,000) shares
that will vest on a four year schedule, 25% on the anniversary date and 25% each
year thereafter.

 

  •   New Hire restricted stock grant of fifteen thousand (15,000) shares that
will vest over time, subject to performance metrics being met. Vesting schedule
and performance metrics will be determined by me within the next 120 days.

I will be recommending to the Board of Directors that the company enter into a
change of control agreement, commensurate with a similar agreement in place with
other executives, soon after the beginning of your employment. I anticipate
approval of the same by our Board and am enclosing a sample copy for your
review.

Relocation Costs and Temporary Housing. Planar will pay for the cost of moving
household goods from Bremerton to Portland, through Swartz Moving, upon
completion of your planned purchase of a home in close proximity to the office.
In the meantime, we will reimburse for expenses in connection with your
temporary housing situation in an amount not to exceed $3,000 over a period of
45 days.

 



--------------------------------------------------------------------------------

Planar offers an Employee Share Purchase Plan whereby employees can purchase
company stock at a 15% discount through direct payroll deductions. Your first
opportunity to join the plan will be in mid-September, 2006 for the October,
2006 through March, 2007 period.

Other competitive benefits offered include:

 

  •   401(k) retirement savings plan with company match and immediate vesting.

 

  •   Medical insurance coverage through CIGNA, and Flexible Health Spending
Account option.

 

  •   PTO (paid time off) of 20 days in first year. This includes a bank of 40
available hours on hire and accrual at 4.62 hours per pay period through the
rest of the year. After five years of service the PTO accrual rate is increased
to 7.7 hrs per pay period amounting to five weeks per year. Planar has ten paid
holidays per year, three of which are floating days determined by the company.

As part of our commitment to providing a safe, drug free environment for our
employees, all employment offers are dependent on the prospective new hire
passing a drug screen prior to joining Planar. Our local drug screen provider is
at the Tanasborne Urgent Care Center / Center for Occupational Health, located
at the corner of NW 185th and Cornell Road, Suite #210, Aloha, OR 97006, phone:
503-216-7960. This is a walk in clinic – no appointment is necessary.

Brad, I welcome this opportunity to make you a full member of the team and look
forward to receipt of a signed acceptance, marked for my attention. I am also
enclosing: a) a Proprietary and Intellectual Property Agreement that requires
your perusal and signature for delivery with your job offer acceptance.

During the first three days of employment, you will be asked for your current
driver’s license and original social security card, or a current passport and
visa to satisfy the USCIS I-9 work authorization process.

Please note this offer expires on July 19, 2006.

Sincerely,

Gerry Perkel

Planar Systems, Inc.

President & CEO

While it is our belief that our relationship will be a positive one, it is
appropriate to advise you that Planar Systems, Inc. is an “at-will” employer and
does not offer employment on a fixed term basis. Either you or the company can
terminate the working relationship at any time and for any reason. The
representations in this letter and from our meeting with you should not be
construed in any manner as a proposed contract for any fixed term or for any
specific terms and conditions of employment contrary to an “at-will”
relationship.

 

I ACCEPT THIS OFFER            /s/    Bradley Gleeson                
Bradley Gleeson   

        July 17, 2006        

Date

Encs:

Benefits summary brochure

Sample Change in Control

Intellectual Property/Confidentiality Agreement